EXHIBIT AK
@11�                       0                                                      Q


                                                  @            hits973 • follow



                                                  hits973 First weeker,d of lcoachella was 01
                                                  From fSelena ar>d llheWeeknd maJor PDA, to
                                                  ftadyGaga playil'lg a new song called
                                                  ITheCure. catch all the achon 1n our gallery
                                                  #OJlMS @d11az973 @j;metzy973
                                                  @m,ssbryan973 #Tyga tKyl,e fKl'Odall
                                                  ll'NickJonas IR1hann� llourstomlmson
                                                  #katypt>rry
                                                  saraleoneoffidal this is awesome ..




                                                  •o
                                                  108 likes
                                                  ,\c    I)    >   I



                                                  A<ld 1 , ,,.         "'nt




       A80UT US     SUPl'ORT   BLOG      PRESS          API        >OBS

       PRIVACY    TERMS   DIRKTOIO'       PROFlt(S            lANGUM,f
                          2UlU IN',ll\(,l'.f',M


                                                                                                 '"
